Citation Nr: 1542188	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  07-28 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to service connection for borderline personality disorder.

3.  Entitlement to an effective date earlier than April 2, 2002 for the award of a total disability rating based on unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease and disc disease, prior to March 20, 2006.

5.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to April 2, 2002.

6.  Entitlement to an increased disability rating for PTSD from April 2, 2002, rated currently as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972, to include combat duty in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 1982, May 2003, January 2006, and December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of the Veteran's entitlement to service connection for defective vision and for borderline personality disorder were remanded by the Board in January 2005 for further development.  The issue of entitlement to service connection for a skin rash was also remanded at that time.  Subsequently, the RO issued a December 2006 rating decision that awarded service connection for tinea pedis, tinea cruris, and onychomycosis (also claimed as jungle rot).  Neither the Veteran nor has representative has expressed any ongoing disagreement as to the effective date or initial disability rating assigned in connection with that grant.  As such, that issue does not remain in an appellate status.

In January 2005, the Board also remanded the issue of the Veteran's entitlement to service connection for a low back disorder.  In December 2006, the RO issued a rating decision in which it granted service connection for a low back disability with a 20 percent disability rating effective May 4, 1982, and, a 40 percent disability rating effective March 20, 2006.  In an August 2007 Notice of Disagreement, the Veteran argued that the 20 percent disability rating assigned for the period from May 4, 1982 through March 19, 2006 should be higher.

In March 2010, the Board remanded this matter for further development, to include:  providing the Veteran a Statement of the Case (SOC) that readjudicated his claim for a disability rating in excess of 20 percent for his low back disability prior to March 20, 2006; verifying whether the Veteran was in receipt of social security disability benefits, and if so, obtaining the Veteran's social security records; and, after the other ordered development was performed, readjudicating the issues on appeal.

Pursuant to the Board's instructions, in May 2013, the Veteran was provided an SOC concerning his claims for higher disability ratings for his back disability.  In June 2013, the Veteran perfected his appeal for an initial disability rating in excess of 20 percent for his low back disability, for the period from May 4, 1982 through March 20, 2006.  The Veteran did not express an intent to appeal the decision that awarded a 40 percent disability rating from March 20, 2006.  The other ordered development was also performed and the matter returns to the Board for de novo review.

The issues of the Veteran's entitlement to an effective date earlier than April 2, 2002 for the award of a TDIU; entitlement to an initial disability rating in excess of 30 percent for PTSD prior to April 2, 2002; and entitlement to an increased disability rating for PTSD from April 2, 2002, rated currently as 70 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection is in effect for the Veteran for diabetes mellitus, type II.

2.  The Veteran has cataracts, dryness of the eyes, and blurred vision that are secondary to his diabetes mellitus, type II.

3.  Prior to March 20, 2006, the Veteran's service connected low back disability was manifested primarily by pain, but was not manifested by ankylosis, intervertebral disc syndrome, severe loss of thoracolumbar motion, or loss of thoracolumbar flexion to 30 degrees or less.

4.  Prior to March 20, 2006, the Veteran's service connected low back disability included symptoms of mild radiculopathy of the right and left lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for cataracts, dryness of the eyes, and blurred vision, secondary to diabetes mellitus, type II, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.310 (2014).

2.  The criteria for an initial disability rating in excess of 20 percent for orthopedic manifestations of degenerative joint disease and disc disease, prior to March 20, 2006, are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293 (1981); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293 (2002).

3.  The criteria for an initial disability rating of 10 percent, but no greater, for right lower extremity neurological manifestations of degenerative joint disease and disc disease, prior to January 6, 2004, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

4.  The criteria for an initial disability rating of 10 percent, but no greater, for left lower extremity neurological manifestations of degenerative joint disease and disc disease, prior to January 6, 2004, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a; 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issue of the Veteran's entitlement to service connection for defective vision, given the favorable action taken below, no further notification or assistance in developing the facts pertinent to that limited matter is required.  Indeed, any such action would result only in delay.

Insofar as the issue concerning the Veteran's entitlement to an initial disability rating in excess of 20 percent for degenerative joint disease and disc disease, prior to March 20, 2006, a March 2005 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for a low back disability.  Subsequently, the Veteran's service connection claim was adjudicated and granted in the RO's December 2006 rating decision.  That notification would apply to the "downstream" issue of entitlement to a higher initial disability rating for the service-connected degenerative joint disease and disc disease.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (stating that section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify the Veteran in connection with his claim for a higher initial disability rating for degenerative joint disease and disc disease has been met.

Also, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His claims submissions, VA treatment records, pertinent private treatment records, and written arguments from the Veteran's representative have been obtained and associated with the record.  VA examinations of the Veteran's skin were conducted in October 2007, June 2009, October 2011, December 2011, and January 2013.  A VA examination of the Veteran's back was also performed in March 2006.  That examination, along with the other evidence of record, is fully adequate for the purposes of determining the severity, symptoms, manifestations, and impairment resulting from the Veteran's degenerative joint disease and disc disease during the period before March 20, 2006.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection for Defective Vision

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498   (1995).

In order to establish the existence of a chronic disease in service, the evidence must show that there was a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing that symptoms attributable to the claimed disability were continuous after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge if the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, any disability that is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.  

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to demonstrate the existence of a chronic disease during service, regulations require a showing of a combination of manifestations that are sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  In that regard, a chronic disease is to be distinguished from isolated findings or a diagnosis that merely includes the word "chronic."  38 C.F.R. § 3.303(b).

In instances where the evidence does not show the occurrence of a disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to the period of service, establishes that the disability, even though diagnosed after discharge, was in fact incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted in any given case, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran alleges in his claims submissions dated May 1982 and March 2002 that he has impaired vision that is related to a head injury sustained during service.  He alleges further that he was treated in-service for his claimed vision loss.

The service treatment records indicate that the Veteran has a history of nearsightedness that began before his enlistment into service.  Similarly, the post-service treatment records do not note any history of a head injury, nor do they reflect any findings, diagnoses, or treatment of a head injury.  In short, there is no evidence in the record to substantiate the Veteran's claim that he sustained a head injury during service.  For that reason, the Board does not find the assertions of an in-service head injury credible and assigns them no probative weight.

The service treatment records do indicate that the Veteran had pre-service nearsightedness.  A July 1969 enlistment examination that reflects that the Veteran was wearing eyeglasses at that time.  An eye examination performed at that time revealed uncorrected distant visual acuity of 20/100 in the Veteran's right eye and 20/70 in his left eye.  Corrected vision was 20/20 in both eyes.  Notes and records pertinent to medical treatment received by the Veteran during service contain no subjective complaints related to the Veteran's eyes or vision, and indeed, contain no reference to any objective findings, clinical treatment, or diagnoses related to a condition in either of the Veteran's eyes.  A re-examination of the eyes performed during the Veteran's March 1972 separation examination was again normal, and indeed, vision tests performed at that time indicate slightly improved vision in the Veteran's eyes, relative to testing performed during the enlistment examination.  In that regard, uncorrected distant vision in both eyes was 20/70 and remained 20/20 with correction.  Uncorrected near vision at that time was 20/30 in both eyes and again was 20/20 in both eyes with correction.

Overall, the post-service treatment records do not indicate any regular or ongoing optometric treatment.  A January 2004 VA examination, however, did reveal dryness and marginal tears of the film in both eyes.  Additionally, slight posterior subscapular cataract changes were seen in both eyes, but was determined as not interfering with the Veteran's vision.  The examiner noted also that the Veteran was reporting instances of blurred vision.  The examiner concluded that the noted cataracts, dryness of the eyes, and episodes of blurred vision are all attributable to the Veteran's service-connected diabetes.  Those conclusions are not contradicted by any contrary opinions or findings in the record.

Congenital or developmental defects, including refractive errors of the eyes, are not "diseases or injuries" for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  To the extent that the Veteran alleges that he has had decreased visual acuity since service, in order for service connection on the basis of loss of visual acuity to lie, the evidence must show that the Veteran has an actual pathology, other than refractive error, that is related etiologically to his active duty service and that has caused his loss of visual acuity.  In that instance, service connection may be granted for disease or disability that is manifested by loss of visual acuity.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, Topic 10.

Subject to the above, the Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consistent with the Court's holding in that case, the Board is compelled to consider whether service connection is warranted for other eye disabilities, besides reduced visual acuity, that are shown in the record.

Here, the uncontradicted evidence shows that the Veteran has current cataracts, dryness, and episodes of blurred vision that are secondary to the Veteran's service-connected diabetes mellitus, type II.  Accordingly, service connection for cataracts, dry eyes, and blurred vision is warranted pursuant to 38 C.F.R. § 3.310.  To that extent, this appeal is granted.

II.  Initial Disability Rating for Degenerative Joint Disease and Disc Disease,
Prior to March 20, 2006

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial disability rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the preponderance of the evidence supports the claim or is in equal balance, then the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

The appellate history in this matter can be traced to a May 1982 claim in which the Veteran asserted entitlement to service connection for a low back disability.  That claim was denied in a June 1982 rating decision.  Although the Veteran subsequently perfected an appeal as to that denial, no further action was taken as to that appeal.  After many years, the Veteran filed a new claim for service connection in March 2002.  Although that claim was received initially as a petition to reopen his previous June 1982 claim, VA discovered subsequently that the Veteran's appeal stemming from his May 1982 claim remained open.  A December 2006 rating decision granted service connection for a low back disability.  An initial disability rating of 20 percent, effective from May 4, 1982, followed by a 40 percent disability rating effective from March 20, 2006, was assigned.  From that award, the Veteran has perfected an appeal in which he asserts entitlement to an initial disability rating higher than 20 percent for the period before March 20, 2006 (i.e., the period from May 4, 1982 through March 19, 2006).

At the time that the Veteran's original claim for service connection was filed in May of 1982, disabilities of the lumbar spine that were manifested by loss of thoracolumbar motion were rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292.  Under those criteria, a 20 percent disability rating was assigned for moderate limitation of motion of the thoracolumbar spine.  A maximum schedular 40 percent disability rating was warranted for severe limitation of motion.  The words "slight", "moderate", and "severe" were not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board was required to evaluate all of the evidence to the end that its decisions were "equitable and just."  38 C.F.R. § 4.6.

The foregoing criteria for rating disabilities due to loss of thoracolumbar spine motion remained in effect until September 26, 2003, at which time, the criteria for rating spine disabilities were revised substantially.  Under those revisions, which remain in effect to this day, thoracolumbar spine disabilities are rated pursuant to DCs 5235 through 5242, which in turn, are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula, a 20 percent disability rating is assigned where the evidence demonstrates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is in order where the evidence demonstrates forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating contemplates unfavorable ankylosis of the entire spine.

For VA compensation purposes, the "combined range of motion" for the thoracolumbar spine is derived by calculating the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation of the thoracolumbar spine.  38 C.F.R. § 4.71a  (Plate V) indicates that normal range of motion of the thoracolumbar spine consists of flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  Hence, the normal combined range of thoracolumbar motion is 240 degrees.

The criteria under the General Formula contemplate symptoms such as pain, stiffness, aching, etc., where such symptoms are shown in the record.  Thus, evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated separately under the neurologic sections of the rating schedule.  68 Fed. Reg. 51,455 (Aug. 27, 2003).

Disabilities of the musculoskeletal system, such as spine disabilities, are primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.44.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Turning to the relevant evidence, the record shows that the Veteran received VA treatment for reported low back pain that radiated into his lower extremities in May 1982.  An examination of the spine performed at that time revealed lumbar scoliosis marked by an asymmetrical spine.  Tenderness was present over the lumbosacral area.  A neurological examination performed at that time indicated diminished motor strength in the left lower extremity and diminished sensation to pinprick in both lower extremities.  Although the clinical examination indicated some neurological findings, a nerve conduction study revealed no objective evidence of a radiculopathy.  Notably, the records do not report any specific range of motion findings, nor do they mention any objective findings of ankylosis or intervertebral disc involvement.

In June 1998, the Veteran returned for VA treatment of pain that was reportedly radiating into his left thigh and lower extremity.  Although treating medical staff initially diagnosed a radiculopathy, lumbar spine x-rays indicated only mild degenerative joint disease, minimal anterior compression of L1, and slight narrowing of the disc spaces at L2-3, L4-5, and L5-S1.

During VA treatment in December 1998, the Veteran reported ongoing numbness and weakness on his legs.  Interestingly, he denied having any back pain at that time.  On referral to the neurosurgical department, the Veteran underwent an MRI study of his lumbar spine.  That study revealed the presence of moderate degenerative disc disease, but again, with mild bulges and minimal central stenosis.  Subsequent VA and private treatment records do not indicate any ongoing treatment related to the Veteran's back prior to March 2006.

In March 2006, the Veteran underwent a VA spine examination which revealed decreased thoracolumbar motion that included forward flexion to 30 degrees, extension to 10 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 15 degrees bilaterally.  Tenderness was noted during palpation along the paraspinous musculature.  Repetitive motion resulted in additional loss of flexion to 20 degrees and lateral flexion and rotation to 10 degrees bilaterally.  An examination of the lower extremities did indicate decreased strength in the left lower extremity during hip and knee motion and during plantar flexion and dorsiflexion of the left foot.  Sensation was also diminished over the left calf and foot.  Diagnosed moderately severe incomplete paralysis of the left sciatic nerve, secondary to degenerative disc and joint disease of the lumbar spine.

The findings from the March 2006 examination serve as the basis for the RO's award of a 40 percent disability rating for the Veteran's low back disorder, effective March 20, 2006, and assigned pursuant to the General Formula.  Pertinent to the Veteran's appeal concerning the disability rating assigned before March 20, 2006, however, the evidence does not show that the Veteran had any observed and/or noted loss of thoracolumbar motion; nor does it show any subjectively reported loss of thoracolumbar motion or spine stiffness. That is, the record during the period under consideration does not show severe limitation of motion of the lumbar spine or any ankylosis of the lumbar spine.  Thus, the Board sees no basis to award a higher initial disability rating for the period in question based on loss of thoracolumbar motion, either pursuant to the rating criteria that existed before September 26, 2003, or pursuant to the current version of the General Formula.

The RO has rated the Veteran's back disability under DC 5295 (lumbosacral strain) -5243(intervertebral disc syndrome).  Under the version of DC 5295 in effect prior to 2003, lumbosacral strain with muscle spasm on extreme forward bending, low of lateral spine motion, unilateral, in standing position, warranted a 20 percent rating.  A higher evaluation of 40 percent was warranted for severe lumbosacral stain with listing of whole spine to opposite side, positive Goldthwait's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on force motion.  The record prior to March 2006 does not show symptoms consistent with severe lumbosacral strain.   While the Veteran reported tenderness in the lumbosacral area in May 1982, subsequent records do not show that the Veteran had lumbar strain that was severe.  On the contrary, while the Veteran complained of numbness and weakness during treatment in December 1998, he denied back pain.  In light of the foregoing, the Board concludes that a higher rating based on lumbosacral strain under DC 5295 is not warranted prior to March 2006.  
  
The Veteran's complaints prior to March 2006 primarily consist of symptoms such as disc problems with pain and numbness that travels into the lower extremities.  The Board observes that, prior to adoption of the General Formula on September 26, 2003; the regulations provided additional rating criteria for spine disabilities under DC 5293 for intervertebral disc syndrome (IVDS).  The 2003 revised rating criteria also provide for disability ratings for IVDS under 38 C.F.R. § 4.71a, DC 5243 (2014).  Under former DC 5293, a 20 percent evaluation required moderate IVDS, with recurring attacks.  A 40 percent evaluation contemplated severe IVDS, characterized by recurrent attacks with intermittent relief.  Finally, a maximum evaluation of 60 percent evaluation required pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.

Under an amendment to the rating schedule effective on September 23, 2002, the rating formula for evaluating IVDS was changed.  Under DC 5293, as amended, IVDS is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25  separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher evaluation.  The revised criteria provide that a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks, during the past 12 months.

For purposes of evaluations under revised Diagnostic Code 5293 (now 5243, see below), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Effective September 26, 2003, VA again revised the criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, LOM, muscle spasm, and tenderness.  These changes are listed under DCs 5235-5243, with DC 5243 now embodying the recently revised provisions of the former DC 5293 (for IVDS). Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under the appropriate DCs. 38 C.F.R. § 4.71a, DCs 5235 to 5243 and Note (1)

After review of the evidence, the Board concludes that a rating in excess of 20 percent is not warranted under the version of DC 5293 in effect prior to September 23, 2002.  In this regard, the record does not show that the Veteran's intervertebral disc syndrome resulted in more than moderate symptomatology.  While the Veteran was noted to have decreased pinprick in May 1982, nerve conduction studies did not show objective radiculopathy.  While the Veteran complained of radiating pian in June 1998, objective evidence showed only mild degenerative joint disease.  While his disc disease was noted to be moderate in December 1998, his disc bulges were noted to be mild with only minimal central stenosis.  These findings are not indicative of a severe impairment as contemplated by a higher rating under DC 5293 in effect prior to September 23, 2002.  

With respect to the September 23, 2002 amendments, the Board observes that at no time prior to March 2006 has the Veteran been prescribed bed rest for a physician for a period of acute signs and symptoms due to his disc disease.  

The Board also notes that the September 23, 2002, amendments advise raters that separate evaluations of chronic orthopedic and neurologic manifestations may be combined under 38 C.F.R. § 4.25 if it results in a higher combined evaluation.  

With respect to limitation of motion, the record prior to March 2006 does not show that the Veteran's service-connected back disability resulted in severe limitation of the spine.  Accordingly, a rating in excess of 20 percent under DC 5292 is not warranted.  Likewise, the record prior to March 2006 does show forward flexion of the thoracolumbar spine 30 degrees of less of favorable ankylosis of the entire thoracolumbar spine as contemplated by a higher rating under the present version of the General Rating Formula.

The Board recognizes that that the VA treatment records reflect subjective complaints of radiating pain, weakness, and loss of sensation in the lower extremities.  Pursuant to Diagnostic Code 8520, incomplete paralysis of the sciatic nerve which is mild, moderate, moderately severe, and severe, with marked muscular atrophy, warrants ratings of 10, 20, 40, and 60 percent, respectively. 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  Although those complaints were confirmed during objective clinical examination, repeated radiological studies revealed only mild disc bulging and mild central stenosis.  Indeed, nerve conduction studies were negative for radiculopathy.  Nevertheless, the Board does observe that the Veteran continuously complained of pain radiating into both extremities with tenderness in his lumbosacral area.  In light of the foregoing, the Board resolving reasonable doubt in favor of the Veteran concludes that the Veteran's service connected back disability has been manifested by no more than mild radiculopathy of both lower extremities.  Thus, the Board concludes that the Veteran is entitled to separate 10 percent ratings for right lower extremity radiculopathy and for left lower extremity radiculopathy.  As such, during this period, the Veteran's orthopedic symptoms warranted no more than a 20 percent rating for no more than moderate limitation of motion, but the Veteran's neurologic symptoms warranted separate 10 percent ratings under Diagnostic Code 8520.  

In reaching the conclusion that separate ratings for neurological symptoms prior to March 2006 are warranted, the Board recognizes that the rating schedule did not expressly provide that separating ratings for neurologic and orthopedic spine symptomatology were warranted until the September 2002 amendments.  Nevertheless, the Board notes that there was nothing that expressly prohibited consideration of non-overlapping symptoms.  In his regard, while the assignment of separate evaluations for separate and distinct symptomatology is not precluded, it is only permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262   (1994).  

The Board concludes that rating the Veteran's neurologic manifestations and orthopedic manifestations separately prior to September 2002 would not result in impermissible pyramiding.  Accordingly, assignment of a separate 10 percent rating based on radiculopathy of the right lower extremity and a separate 10 percent rating based on radiculopathy of the left lower extremity would not result in impermissible pyramiding.  However, the Board notes that the Veteran has established service connection for peripheral neuropathy of the lower extremities each rated as 10 percent disabling from January 6, 2004 to March 20, 2006.  Assignment of separate ratings for neurological manifestation of the Veteran's low back disability from January 6, 2004, would amount to impermissible pyramiding as the Veteran's neuropathy and radiculopathy contain overlapping symptoms that would be evaluated under the same diagnostic criteria.  Accordingly, assignment of separate ratings for neurologic manifestations (radiculopathy) from January 6, 2004 onward is not warranted.  

The Board has also considered possible application of the potential application of the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  In this case, however, the record does not show that the Veteran's low back disability was so exceptional or unusual during the appeal period at issue such as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In that regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the available rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is considered contemplated by the rating schedule and the assigned schedular disability rating is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular disability rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

Here, the evidence does not show that the Veteran's low back disability presented an exceptional disability picture that rendered inadequate the available schedular rating.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher disability ratings available under the applicable rating codes; however, the evidence does not show that the Veteran's disability was productive of any of the manifestations required for a higher disability rating under those criteria.  As such, it cannot be said that the available schedular ratings for the Veteran's disability was inadequate.

Based on the foregoing, the Board finds that the requirements for an extra-schedular rating for the Veteran's service-connected disabilities have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Overall, the evidence supports the assignment of an initial disability rating of 20 percent for orthopedic manifestations of degenerative joint disease and disc disease with separate 10 percent ratings for radiculopathy of each lower extremity prior to January 6, 2004.  To that extent, this appeal is granted.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for cataracts, dryness of the eyes, and blurred vision, secondary to diabetes mellitus, type II, is granted.

An initial disability rating in excess of 20 percent for orthopedic manifestations of degenerative joint disease and disc disease, prior to March 20, 2006, is denied.

An initial disability rating of 10 percent for right leg neurological manifestations of degenerative joint disease and disc disease, prior to January 6, 2004, is granted.

An initial disability rating of 10 percent for left leg neurological manifestations of degenerative joint disease and disc disease, prior to January 6, 2004, is granted.



REMAND

In relation to the issues concerning the Veteran's entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to April 2, 2002; an increased disability rating for PTSD from April 2, 2002, rated currently as 70 percent disabling; and an effective date earlier than April 2, 2002 for a TDIU, the Veteran's representative has argued, in an August 2010 letter, that a retrospective medical opinion as to the severity of the Veteran's PTSD prior to April 2002 is warranted.

In his claims submissions, lay statements, and arguments submitted on his behalf by his representative, the Veteran states that he has not been able to work since January 1998 because of symptoms attributable to his PTSD.  In a December 2009 affidavit, he attests also that he was able to work only odd jobs for a total of 30 to 45 days over the period from 1982 through December 1985; however, also indicates that he was able to return intermittently to his ordinary occupation as a prison guard from 1985 through 1998.

Consistent with the Veteran's assertions regarding his past difficulty in maintaining employment, post-service VA treatment records dated from May through June of 1982 document reported difficulty in finding and maintaining employment, as well as various objectively observed symptoms.  A March 1996 private treatment record from Dr. G.T. notes that the Veteran always appeared to be wary and anxious, and moreover, did not appear to be sleeping or eating well.  Still, those records made no assessment as to the Veteran's functional and occupational capacity.

In conjunction with the above, a November 2001mental health evaluation performed by J.S.W., Ph.D. note ongoing PTSD symptoms that included sleep difficulties; anxiety attacks that woke him from his sleep; nightmares about his experiences in Vietnam and his last day of work, on which an inmate hanged himself; and difficulty concentrating.  Although the Veteran reported that he was attending undergraduate courses as part of a vocational program, he indicated that he was performing poorly in his classes and had difficulty concentrating in his coursework.  According to the Veteran, his counselor was contemplating removing him from the program because the Veteran did not appear to him to be ready to "make the commitment."  Despite the reported symptoms and difficulty in his ability to perform his schoolwork, the Veteran curiously stated that he liked to read and did so for 45 minute periods at a time.  A Global Assessment of Functioning scale score of 65 was assigned; however, J.S.W. offered no explanation as to why that score was assigned, and also, did not offer an opinion as to the Veteran's functional and occupational capacity.

Overall, the evidence appears to present a complicated constellation of symptoms with various conflicting findings and reports as to the level of the Veteran's functional and occupational impairment.   A retrospective medical opinion that considers available medical evidence pertinent to a certain period of time may rectify inadequacies of the record.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  In view of the complex and conflicting evidence outlined above, and given the absence of a definitive opinion as to the Veteran's functional and occupational impairment prior to April 2002, the Board agrees that VA should provide the claims file to an appropriate clinician for his or her review and an opinion as to the extent to which the Veteran's PTSD symptoms impaired his ability to perform his occupational and daily functioning.

In relation to the Veteran's claim for service connection for borderline personality disorder, the Board notes that in general, personality disorders are not diseases or injuries for compensation purposes, and, disability resulting from them may not be service-connected.  Service connection for a congenital defect, however, may be awarded if the evidence shows that such congenital defect was aggravated through superimposed injury during active service.  See VAOPGCPREC 82-90 (July 18, 1990).  Moreover, congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.

Service treatment records show that the Veteran was evaluated during service in February 1972 for an acute situational reaction related to family-related stressors.  Post-service VA treatment records from May 1982 and May 1984 indicate Axis II diagnoses of borderline personality disorder.  To date, the Veteran has not received a VA examination to determine whether his pre-existing borderline personality disorder was aggravated through superimposed injury during his active duty service, and if so, whether symptoms attributable to his borderline personality disorder can be differentiated from the symptoms attributable to his service-connected PTSD.  Such an examination should be afforded to the Veteran at this time.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for borderline personality disorder; an initial disability rating in excess of 30 percent for PTSD, prior to April 2, 2002; an increased disability rating for PTSD from April 2, 2002, rated currently as 70 percent disabling; and an effective date earlier than April 2, 2002 for a TDIU.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided relevant treatment since January 2006.

2.  Obtain the records for any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA mental health examination to determine whether he has a borderline personality disorder, and if so, whether it was aggravated during his active duty service.  The Veteran's claims file should be made available to the designated examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should provide opinions as to the questions posed below:

(a)  is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran has borderline personality disorder?

(b)  if you believe that the Veteran has borderline personality disorder, and assuming that the borderline personality disorder existed before the Veteran entered the service, was the Veteran's personality disorder subject to a superimposed disease or injury during service that resulted in additional disability? If so, identify the additional disability

Any and all opinions rendered must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such unability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

4.  Provide the claims file to an appropriate clinician for his or her review and opinions as to the extent of occupational and other functional impairment caused by the Veteran's PTSD, prior to April 2, 2002.  For purposes of the examination, the clinician will note that the Veteran has a post-service occupational history that includes work as a prison guard.

Upon review of the entire claims file, the reviewing clinician should provide an opinion as to the following questions:

	(a)  based upon your review of the Veteran's mental 	health treatment over the period before April 2, 2002, 	please identify the symptoms that were associated 	with the Veteran's PTSD and that would have 	impaired the Veteran in his occupational and daily 	functioning.

	(b)  given the Veteran's symptoms and the severity 	thereof, to what extent did the Veteran's PTSD 	symptoms affect the Veteran's ability to perform his 	duties as a prison guard prior to April 2, 2002?

	(c)  given the Veteran's symptoms and the severity 	thereof, do you believe that the Veteran's PTSD 	symptoms would have impaired the Veteran's ability 	to function in a worklike setting prior to April 2, 	2002?  If so, to what extent?

	(d)  given the Veteran's symptoms and the severity 	thereof, do you believe that the Veteran's PTSD 	symptoms would have impaired the Veteran's ability 	to perform the tasks necessary for finding other 	employment (to include tasks such as attending 	classes or participating in a vocational rehabilitation 	program, locating employment, preparing an 	application or resume, going on job interviews, etc.)?  	If so, to what extent?

Any and all opinions rendered must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such unability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.
 
6.  After completion of the above development, the issues of the Veteran's entitlement to service connection for borderline personality disorder; an initial disability rating in excess of 30 percent for PTSD, prior to April 2, 2002; an increased disability rating for PTSD from April 2, 2002, rated currently as 70 percent disabling; and an effective date earlier than April 2, 2002 for a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


